Citation Nr: 1748173	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  06-11 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from November 1967 to August 1978, April 1979 to September 1988, and December 1990 to June 1991 with additional service in the Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In October 2017, the Veteran informed the Board that he desired to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).  In an October 2017 statement, the Veteran expressed his desire to withdraw the appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.




ORDER

The appeal is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


